In his motion for rehearing appellant renews his attack upon the indictment averring that the same should be quashed upon the ground that it was returned by a grand jury which had been selected by a jury commission one of the members of which commission was not a freeholder in the county, and asserting that Whittle v. State, 43 Tex.Crim. Rep., 66 S.W. 711 is not authority for the holding in the original opinion. It is asserted that in the case referred to the question before the court arose upon the refusal of the trial judge to quash the array of jurors,
but that such is not the question in the instant case. The only distinction we can see is that in the instant case the effect of the motion to quash the indictment was an attack upon the array of grand jurors which returned the indictment, whereas in Whittle's case the effect of it was to attack the array of petit jurors. That appellant regarded the attack in the light of a challenge to the array of the grand jury is apparent from the fourth ground of his motion to quash which reads as follows:
"Defendant further shows to the Court, that he had not heretofore at any time waived any right to appear before this Court, and file this challenge to the array of the Grand Jury, neither has he at any time heretofore waived his right to appear and move the Court *Page 16 
to set aside and hold for naught the action of the Grand Jury in returning the Bill of Indictment against him in this cause, for the reason that the Defendant was not under bond at the time of the impaneling of said Grand Jury to answer any charge said Grand Jury might present against him, and had no knowledge whatsoever of the action of the Grand Jury in this cause until he was arrested."
Assuming for the purpose of this discussion that appellant presented his motion at the first possible moment it could have been called to the attention of the court, yet it still remains true that his grounds, if any, for quashing the indictment are the same that could have been urged if he had had an opportunity to present it as a challenge to the array of the grand jury.
Article 384 of our Code of Criminal Procedure provides as follows: "The district judge shall, at each term of the district court, appoint three persons to perform the duties of jury commissioners, who shall possess the following qualifications: 1. They shall be intelligent citizens of the county, and able to read and write. 2. They shall be freeholders in the county, and qualified jurors in the county. 3. They shall be residents of different portions of the county. 4. They shall have no suit in the district court of such county, which requires the intervention of a jury."
Article 409 of our Code of Criminal Procedure provides as follows: "Any person, before the grand jury has been impaneled, may challenge the array of jurors or any person presented as a grand juror; and, in no other way, shall objections to thequalifications and legality of the grand jury be heard."
Now, to revert to the Whittle case (supra) to determine whether it is in point upon the question before us. The defendant in that case moved to quash the array of petit jurors on the ground that one of the commissioners who drew the jury was interested in three civil suits which required the intervention of a jury, and further, that said jury commissioners were not residents of different portions of the county. This court, speaking through Judge Henderson said:
"In this case the objection was made to the jury on their impanelment, so that we are squarely confronted with the question whether or not the refusal of the court to entertain the motion at the earliest moment when it could be made was error. If we so hold, unless each of the commissioners shall possess all of the qualifications prescribed, then in every case in which a jury is tendered, drawn by said commissioners, the jury list should be set aside, because the language in reference to each clause prescribing the qualifications of commissioners is equally mandatory; and because two of the commissioners should be residents of the same portion of the county would equally disqualify the jury drawn, as if it should turn out that they should not be qualified jurors and freeholders of the county. In order to impose this test, it is said that the rule that injury must be shown *Page 17 
before a party can avail himself of the objections to the commissioners would be impossible; that the law having prescribed the machinery for the selection of the jury, he has suffered a legal injury, though it may not be possible to show any actual injury. It occurs to us if, because the machinery provided for the selection of jury commissioners has not been strictly followed, a jury drawn by them should be set aside on the ground that legal injury will be presumed, would be productive of such confusion as to produce a public hardship, which ought not to be brought about except upon the strongest reasons. Evidently the lawmakers had this in view when they provided for the character of challenge to the array. Article 660 (now 679), Code of Criminal Procedure, provides for a challenge to the array on the part of the State; and Article 661 (now 680) provides for a challenge on the part of defendant, to the effect that the officer summoning the jury has acted corruptly, and has willfully summoned persons upon the jury known to be prejudiced against defendant, with the view to cause him to be convicted. Article 662 (now 681) provides that the two preceding articles do not apply when the jurors summoned are those who have been selected by jury commissioners. In such case no challenge to the array is allowed. Now, the challenge to the jurors in this case, thoughpresented as a motion to quash, was simply a challenge to thearray; (italics ours) and if article 662 (now 681) means anything, it means what it says: that is, a challenge to the array cannot be made to a jury selected by jury commissioners. See authorities cited in White's Ann. Code Crim. Proc., under Article 662. So that this article of the procedure, in connection with the articles prescribing the qualifications of the jury commissioners, must be construed in pari materia; in other words, the article of our code places a limitation on challenges to the array, and prescribes that it shall not be done where the jury have been selected by jury commissioners. And the former articles further suggest that the challenge to the array can only be made when prejudice is shown. Even if we apply this test, what prejudice is shown where one of the commissioners is interested in some civil suit not connected at all with the prosecution in this case. We are not now discussing a case where the jury commissioners are shown to have acted corruptly in the particular case in drawing a list of jurors to secure the conviction of defendant. It has been held that other causes may exist for the quashal of the array outside of the statute; but in all such cases violation of some constitutional guaranty or some injury must be shown. Carter v. State, 39 Tex.Crim. Rep.; Williams v. State, 20 Texas Crim. App., 359. We hold that the court did not err in refusing to entertain the motion."
We have quoted at length from Whittle's case (supra) not only because we believe it to be a direct precedent upon the point now *Page 18 
under discussion but because it appears to be sound both upon principle and reason. It will appear from Articles 409 and 412, Code of Criminal Procedure, that the framers of our law wisely concluded that there should be a limitation upon the time when, and the ground upon which, an attack could be made upon the qualification and legality of a grand jury. Article 412 provides that:
"A challenge to the array shall be made in writing, and for these causes only:
1. That the persons summoned as grand jurors are not, in fact, the persons selected by the jury commissioners.
2. In case of grand jurors summoned by order of the court that the officer who summoned them had acted corruptly in summoning any one or more of them."
Whatever form the attack upon the indictment in the present case takes it is necessarily an attack upon the legality of the grand jury as a whole, and therefore must necessarily be construed as an attack upon the array upon a ground not recognized by the law. For the reasons heretofore stated we conclude the learned trial judge not to have been in error in overruling appellant's motion to quash the indictment.
The other grounds of complaint set up in the motion for rehearing were all considered, if not fully discussed, and we fail to discover anything which would cause us to change our views in the former disposition of the case.
The motion is therefore overruled.
Overruled.